Title: To George Washington from Major General Philip Schuyler, 16 October 1776
From: Schuyler, Philip
To: Washington, George



	Saratoga [N.Y.] Octo. 16. 1776Six oClock Afternoon
Dr Sir

Inclosed you have Copies of Letters from Generals Gates and Arnold, announcing the total Destruction of our Fleet on Lake Champlain. I shall write to every State nearest me to march up their Militia to support our Army as the Enemy will doubtless very soon attack it, and do every thing in my Power to prevent their penutrating into the Country, should our Army be obliged

to give way which I have good Hopes will not be the Case. I am Dr Sir Your Excellency’s most obedt hum. Servt

Ph: Schuyler

